Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Laura Kelly on 5/5/2022.

1. (Currently Amended) A stacked semiconductor package comprising: 
a package base substrate comprising a top layer and a bottom layer, a plurality of signal wires, and at least one power wire, wherein a plurality of top surface connecting pads and a plurality of bottom surface connecting pads are on a top surface and a bottom surface of the package base substrate, respectively, and at least a portion of the plurality of signal wires are in at least one of the top layer or the bottom layer; and 
a plurality of semiconductor chips that are sequentially stacked on the top surface of the package base substrate and are electrically connected to the top surface connecting pads, the plurality of semiconductor chips comprising a first semiconductor chip that is a bottommost semiconductor chip of the plurality of semiconductor chips, and a second semiconductor chip that is on the first semiconductor chip, 
wherein portions of the plurality of signal wires extend in the package base substrate and are spaced apart from a first portion of the package base substrate that overlaps a first edge of the first semiconductor chip, the first edge overlapping the second semiconductor chip in a vertical direction, 
wherein at least one of the plurality of signal wires extends between the top surface and the bottom surface of the package base substrate in a second portion of the package base substrate that is overlapped in the vertical direction by the first semiconductor chip; and
wherein each of the bottom surface connecting pads has a first width in a horizontal direction, and wherein the signal wires are spaced apart from the first portion of the package base substrate that overlaps the first edge by a second width in the horizontal direction equal to or greater than the first width.


2. (Previously Presented) The stacked semiconductor package of claim 1, wherein at least some of the signal wires pass through a third portion of the package base substrate that overlaps a second edge of the first semiconductor chip in the vertical direction, the second edge not overlapping the second semiconductor chip in the vertical direction.

3. (Canceled) 

4. (Currently Amended) The stacked semiconductor package of claim [[3]]1, wherein the second width is equal to or twice the first width.

5. (Currently Amended) The stacked semiconductor package of claim [[3]]1, wherein a portion of the at least one power wire is within the second width from the first portion of the package base substrate that overlaps the first edge of the first semiconductor chip in the vertical direction.

6. (Currently Amended) The stacked semiconductor package of claim [[3]]1, wherein the at least one power wire passes through the first portion of the package base substrate that overlaps the first edge of the first semiconductor chip in the vertical direction.

Allowable Subject Matter
Claims 1, 2, 4-9 and 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not show each of the bottom surface connecting pads has a first width in a horizontal direction, and wherein the signal wires are spaced apart from the first portion of the package base substrate that overlaps the first edge by a second width in the horizontal direction equal to or greater than the first width in context with the rest of the claim.  The invention is directed toward relieving stress in a stagger/ stacked (or staircase) package structure.  The prior art addresses the issue in different ways; WO 2007049087 to Chan et al. uses a crack-stop layer, US 20070170573 to Kuroda et al. concentrates on dicing tapes, and JP 2007201519 to Takahashi concentrates on the sealing resin used.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EVREN SEVEN/Primary Examiner, Art Unit 2812